 


110 HR 6014 IH: Birthmother Assistance Act of 2008
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6014 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mrs. Schmidt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against tax for birthmothers whose children are adopted. 
 
 
1.Short titleThis Act may be cited as the Birthmother Assistance Act of 2008. 
2.Credit for birthmothers whose children are adopted 
(a)Allowance of creditSubsection (c) of section 24 of the Internal Revenue Code of 1986 (defining qualifying child) is amended by adding at the end the following new paragraph: 
 
(3)Special rule for birthmother whose child is adopted 
(A)In generalIn the case of a taxpayer who is a qualified birthmother with respect to a child, the term qualifying child means the child born, and formally placed for adoption, during the taxable year. 
(B)Qualified birthmotherFor purposes of subparagraph (A), the term qualified birthmother means an individual who gives birth to the child described in subparagraph (A).  
(C)One-time onlyA taxpayer may not be treated as a qualified birthmother for a taxable year if the taxpayer has been allowed a credit under subsection (a) for any preceding taxable year by reason of subparagraph (A).
(D)Credit allowed to both birthmother and adoptive parentNotwithstanding paragraph (1) and section 152(c), the credit under subsection (a) with respect to a child described in subparagraph (A) for the taxable year shall be allowed to both the qualified birthmother of such child and the taxpayer who adopts such child. . 
(b)IdentificationSubsection (e) of section 24 of such Code is amended by adding at the end the following: For purposes of the preceding sentence, the Secretary shall issue guidance on appropriate identification of children with respect to whom a credit is allowed under this section by reason of subsection (c)(3)..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007.  
 
